395 S.C. 364 (2011)
718 S.E.2d 431
The STATE, Petitioner,
v.
Charles Q. JACKSON, Respondent.
No. 27068.
Supreme Court of South Carolina.
Heard November 2, 2011.
Decided November 21, 2011.
*365 Attorney General Alan Wilson, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Assistant Attorney General Mark R. Farthing, all of Columbia, and J. Strom Thurmond, Jr., of Aiken, for Petitioner.
Chief Appellate Defender Robert M. Dudek, of South Carolina Commission on Indigent Defense, of Columbia, for Respondent.
PER CURIAM:
We granted a writ of certiorari to review the court of appeals' decision in State v. Jackson, 384 S.C. 29, 681 S.E.2d 17 (2009). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., PLEICONES, BEATTY, HEARN, JJ., and Acting Justice JAMES E. MOORE, concur.